DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 4, 5, 12, 13, 18, and 19 are objected to because of the following informalities:  
Claims 4, 12, and 18 state “… a second pipe part coupled the inner case.” The Examiner believes the claims are intended to instead state “… a second pipe part coupled to the inner case.”
Claims 5, 13, and 19 state “… a second pipe part directly attached the inner case.” The Examiner believes the claims are intended to instead state “… a second pipe part directly attached to the inner case.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 states that “… the lateral wall is projected in a direction perpendicular to a longitudinal direction of the lateral wall to vary a circumference of the lateral wall…” Based on what is shown in Fig. 3 below, it appears as though the portions of the lateral wall that the applicant is referring to are portions (240) which are not projecting perpendicular to a longitudinal direction of the lateral wall. Further, the Applicant’s specification does not state anywhere that the lateral wall has any portions projecting in a direction perpendicular to a longitudinal direction of the lateral wall. As such, based on what is stated in the specification and shown in the figures, the claim is being interpreted as stating the lateral wall is projection in a direction away from a longitudinal direction of the lateral wall.

    PNG
    media_image1.png
    305
    554
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-7 and 9-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Csiga (US 1588707) in view of Cataldo et al. (US 2011/0259040) (hereinafter Cataldo).
Regarding Claim 2

	Csiga teaches a refrigerator (below - Fig. 1) comprising: an inner case (3) configured to define a storage space, the inner case comprising a first communication hole (shown below); an outer case (1) spaced apart from the inner case, the outer case comprising a second communication hole (shown below); a vacuum space between the inner case and the outer case; a supporting structure to provide a separation between the inner case and the outer case, the supporting structure being positioned in the vacuum space between the inner case and the outer case; and a connection pipe (20+21+22) configured to couple the first communication hole to the second communication hole, the connection pipe comprising an external portion positioned in the vacuum space between the inner case and the outer case and an internal portion separated from the vacuum space, wherein the supporting structure comprises: a first supporting plate (2) 
[AltContent: arrow][AltContent: textbox (Lateral wall)][AltContent: textbox (Second communication hole)][AltContent: arrow][AltContent: textbox (First communication hole)][AltContent: arrow]
    PNG
    media_image2.png
    757
    593
    media_image2.png
    Greyscale

 
Csiga does not teach the connection pipe comprises a thin metal to reduce heat transfer between the inner case and the outer case via a lateral wall.
	Cataldo teaches a refrigeration circuit having tubing (9) with a lateral wall (101) formed of a thin metal having a thickness in the order of a few microns, which will reduce heat transfer between the inner case and the outer case via the lateral wall (Paragraphs [0105] and [0110]). 

    PNG
    media_image3.png
    537
    539
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    659
    516
    media_image4.png
    Greyscale

Csiga and Cataldo are analogous inventions in the field of refrigeration.  It would have been obvious to one skilled in the art at the time of the invention to modify the connection pipe of Csiga with the teachings of Cataldo in order to allow the connection pipe to be flexible (Paragraph [0105]). 

Regarding Claim 3

	Modified Csiga teaches all the limitations of claim 2 as stated above. Cataldo further teaches a conduction path through the connection pipe between the inner case and the outer case is longer than a width of the vacuum space (because of the non-linear shape of the walls) which decreases conduction efficiency between the inner case and the outer case.

Regarding Claim 4

	Modified Csiga teaches all the limitations of claim 2 as stated above. Csiga further teaches the connection pipe (20+21+22) comprises one or more of: a first pipe part coupled to 

Regarding Claim 5

	Modified Csiga teaches all the limitations of claim 2 as stated above. Csiga further teaches the connection pipe (20+21+22) comprises one or more of: a first pipe part directly attached to the outer case (1); and a second pipe part directly attached to the inner case (3), as can be seen in Fig. 1 above.

Regarding Claim 6

	Modified Csiga teaches all the limitations of claim 2 as stated above. Csiga further teaches the connection pipe comprises: a first pipe part (attached to the outer case); a second pipe part (attached to the inner case); and the lateral wall (shown above) provided between the first pipe part and the second pipe part, as can be seen in Fig. 1 above.

Regarding Claim 7

	Modified Csiga teaches all the limitations of claim 6 as stated above. Cataldo further teaches the lateral wall is projected in a direction away from a longitudinal direction of the lateral wall to vary a circumference of the lateral wall (see Fig. 23 above); and Csiga teaches the internal portion of the connection pipe is in a non-vacuum state.

Regarding Claim 9

	Modified Csiga teaches all the limitations of claim 6 as stated above. Cataldo further teaches a thickness of the lateral wall is smaller (i.e. a few microns) than a thickness of any one 

Regarding Claim 10

	Csiga teaches a refrigerator (Fig. 1) comprising: an inner case (3) configured to define a storage space, the inner case comprising a first communication hole (shown above); an outer case (1) spaced apart from the inner case, the outer case comprising a second communication hole (shown above); a vacuum space between the inner case and the outer case; a supporting structure (i.e. 2 and 4) to provide a separation between the inner case and the outer case, the supporting structure being positioned in the vacuum space between the inner case and the outer case; and a connection pipe (20+21+22) configured to couple the first communication hole to the second communication hole, the connection pipe comprising an external portion positioned in the vacuum space between the inner case and the outer case and an internal portion separated from the vacuum space, wherein the connection pipe passes through the supporting structure, and wherein the connection pipe has a lateral wall (shown above) and is configured to endure a vacuum pressure difference between an inside of the vacuum space and an outside of the vacuum space (Pg. 1, Ln. 61-74 and 95 - 107; and Pg. 2, Ln. 3-16).  
Csiga does not teach the connection pipe comprises a thin metal to reduce heat transfer between the inner case and the outer case via a lateral wall.
	Cataldo teaches a refrigeration circuit having tubing (9) with a lateral wall (101) formed of a thin metal having a thickness in the order of a few microns, which will reduce heat transfer between the inner case and the outer case via the lateral wall (Paragraphs [0105] and [0110]). 


Regarding Claim 11

	Modified Csiga teaches all the limitations of claim 10 as stated above. Cataldo further teaches a conduction path through the connection pipe between the inner case and the outer case is longer than a width of the vacuum space (because of the non-linear shape of the walls) which decreases conduction efficiency between the inner case and the outer case.

Regarding Claim 12

	Modified Csiga teaches all the limitations of claim 10 as stated above. Csiga further teaches the connection pipe (20+21+22) comprises one or more of: a first pipe part coupled to the outer case (1); and a second pipe part coupled to the inner case (3), as can be seen in Fig. 1 above.

Regarding Claim 13

	Modified Csiga teaches all the limitations of claim 10 as stated above. Csiga further teaches the connection pipe (20+21+22) comprises one or more of: a first pipe part directly attached to the outer case (1); and a second pipe part directly attached to the inner case (3), as can be seen in Fig. 1 above.

Regarding Claim 14

	Modified Csiga teaches all the limitations of claim 10 as stated above. Csiga further teaches the connection pipe comprises: a first pipe part (attached to the outer case); a second pipe part (attached to the inner case); and the lateral wall (shown above) provided between the first pipe part and the second pipe part, as can be seen in Fig. 1 above.

Regarding Claim 15

	Modified Csiga teaches all the limitations of claim 10 as stated above. Csiga further teaches the connection pipe passes through the supporting structure (i.e. 2 and 4), as can be seen in Fig. 1 above.

Regarding Claim 16

	Csiga teaches a refrigerator (Fig. 1) comprising: an inner case (3) configured to define a storage space, the inner case comprising a first communication hole (shown above); an outer case (1) spaced apart from the inner case, the outer case comprising a second communication hole (shown above); a vacuum space between the inner case and the outer case; and a connection pipe (20+21+22) configured to couple the first communication hole to the second communication hole, the connection pipe comprising an external portion positioned in the vacuum space between the inner case and the outer case and an internal portion separated from the vacuum space, wherein the connection pipe passes through the supporting structure, and wherein the connection pipe has a lateral wall (shown above) and is configured to endure a vacuum pressure difference between an inside of the vacuum space and an outside of the vacuum space (Pg. 1, Ln. 61-74 and 95 - 107; and Pg. 2, Ln. 3-16).  

	Cataldo teaches a refrigeration circuit having tubing (9) with a lateral wall (101) formed of a thin metal having a thickness in the order of a few microns, which will reduce heat transfer between the inner case and the outer case via the lateral wall (Paragraphs [0105] and [0110]). 
Csiga and Cataldo are analogous inventions in the field of refrigeration.  It would have been obvious to one skilled in the art at the time of the invention to modify the connection pipe of Csiga with the teachings of Cataldo in order to allow the connection pipe to be flexible (Paragraph [0105]). 

Regarding Claim 17

	Modified Csiga teaches all the limitations of claim 16as stated above. Cataldo further teaches a conduction path through the connection pipe between the inner case and the outer case is longer than a width of the vacuum space (because of the non-linear shape of the walls) which decreases conduction efficiency between the inner case and the outer case.

Regarding Claim 18

	Modified Csiga teaches all the limitations of claim 17 as stated above. Csiga further teaches the connection pipe (20+21+22) comprises one or more of: a first pipe part coupled to the outer case (1); and a second pipe part coupled to the inner case (3), as can be seen in Fig. 1 above.

Regarding Claim 19



Regarding Claim 20

	Modified Csiga teaches all the limitations of claim 17 as stated above. Csiga further teaches the connection pipe comprises: a first pipe part (attached to the outer case); a second pipe part (attached to the inner case); and the lateral wall (shown above) provided between the first pipe part and the second pipe part, as can be seen in Fig. 1 above.

Regarding Claim 21

	Modified Csiga teaches all the limitations of claim 17 as stated above. Csiga further teaches a first support plate (2) disposed in the vacuum space between the inner case (3) and the outer case (1); and a spacer (4) disposed between the inner case and the outer case, the spacer being fixed to the first support plate to support the vacuum space between the inner case and the outer case (Pg. 1, Ln. 61-74).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4-6, 8, 10, 12-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 10082328. Although the both are drawn to a refrigerator comprising: an inner case configured to define a storage space, the inner case comprising a first communication hole; an outer case spaced apart from the inner case, the outer case comprising a second communication hole; a vacuum space between the inner case and the outer case; a supporting structure to provide a separation between the inner case and the outer case, the supporting structure being positioned in the vacuum space between the inner case and the outer case; and a connection pipe configured to couple the first communication hole to the second communication hole, the connection pipe comprising an external portion positioned in the vacuum space between the inner case and the outer case and an internal portion separated from the vacuum space, wherein the supporting structure comprises: a first supporting plate provided between the inner case and the outer case; and a spacer to support the vacuum space between the inner case and the outer case, wherein the connection pipe passes through the supporting structure, and wherein the connection pipe comprises a thin metal to reduce heat transfer between the inner case and the outer case via a lateral wall that is configured to endure a vacuum pressure difference between an inside of the vacuum space and an outside of the vacuum space. Both also include the connection pipe comprises one or more of: a first pipe part directly attached to the outer case; and a second pipe part directly attached to the inner case; and an outer diameter of the lateral wall is greater than a diameter of any one of the first communication hole and the second communication hole to decrease conduction efficiency by increasing a heat transfer passage of conduction between the inner case and the outer case.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JAMES N SMALLEY/Examiner, Art Unit 3733